Title: From John Adams to James Warren, 2 October 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Octr. 2. 1775
      Dr sir
     
     I believe you will have a surfeit of Letters from me, for they will be as inane, as they are numerous.
     The Bearer of this is Major Bayard a Gentleman of this City of the Presbyterian Perswasion of the best Character and the clearest Affections for his Country. I have received so many Civilities from him, that I could not refuse myself the Pleasure of introducing him to you.
     Our obligations of Secrecy, are so braced up, that I must deny myself the Pleasure of Writing Particulars. Not because some Letters have been intercepted, for notwithstanding the Versification of them, they have done good, tho they have made some People grin.
     This I can Say with Confidence, that the Propriety and Necessity of the Plan of Politicks so hastily delineated in them is every day, more and more confessed, even by those Gentlemen who disapproved it at the Time when they were written.
     Be assured, I never Saw, So Serious and determined a Spirit as I see now every day.
     The high Spirited Measures you call for, will assuredly come. Languid and disastrous Campaigns are agreable to Nobody.
     Young Mr. Lux desires his Compliments to you and your Lady. He is vastly pleased with his Treatment both from you and her.
     Remember me to her. I have Shocking Letters from her Friend at Braintree, such as have put my Phylosophy to the Tryal. I wait only for another Letter to determine, whether I shall come home.
     